DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to applicant’s arguments and amendments filed 11/30/2020, which are in response to USPTO Office Action mailed 7/30/2020. Applicant’s arguments have been considered with the results that follow: THIS ACTION IS MADE FINAL.

Allowable Subject Matter
Claims 8-10 and 21-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Claim Objections
Claims 1, 4 and 6-10 are objected to because of the following informalities:  
Regarding independent claim 1,
Claim 1 recites a step wherein “the production database in performing runtime execution….”  The limitation should read “the production database performing runtime execution…” to correct the minor typographical error.

Regarding dependent claim 4,
Claim 4 recites a step wherein “the method includes performing by the production database a first time the query statement is received…”. It is unclear what the production database performs in this step as recited. The examiner has interpreted this limitation as being part of the following limitation, referring to the step of “performing a bind time process…”

Regarding dependent claim 6-10,
Claim 6 recites a step of “iteratively sending test values….the test values being based the logging data”. The limitation should read “the test values being based on the logging data” to correct the minor typographical error.
	Claims 7-8 recite similar limitations with the same minor typographical error.

Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fan et al. (US PGPUB No. 2008/0195577; Pub. Date: Aug. 14, 2008).
Regarding independent claim 1,
	Fan discloses a method comprising: receiving, by a production database, a query statement for processing by the production database. See Abstract, (A database query is received at a runtime subsequent to the off-line phase, i.e. receiving a query.). Note FIG. 1 and Paragraph [0013] wherein the user query 106 is received by a database system 102, i.e. a production database receives a query statement for processing.
the production database in performing runtime execution processing of the query statement identifying one or more query statement value of the query statement. See Paragraph [0086], (Disclosing a method of determining execution plans for queries with parameter markers, i.e. query statement values. Note FIG. 1 illustrating system 100 for automatically determining execution plans including Database System 102, i.e. the production database is involved in the execution of the method.). The illustrated system 100 performs the method described in Paragraph [0086]. The broadest, reasonable interpretation of “runtime execution processing” includes processing that occurs as part of the execution of a program or process, such as that of Paragraph [0086].
See FIG. 2, (Step 206 wherein selectivities of each predicate with predicate markers are provided to a classifier, i.e. query statement values are identified. Note that the selectivities of each predicate with parameter markers are necessarily identified by being provided as input to the classifier, i.e. identified as query statement values.). 
the production database in performing runtime execution processing of the query statement establishing, using a predictive model, an access path based on the identified one or more query statement value. See Paragraph [0087], (Machine learning techniques are used to build a classifier, i.e. predictive models, that map parameter instances into query execution plans, i.e. an access path. Note Paragraph [0088] wherein selectivities derived from parameter markers are used to output a predicted query execution plan, i.e. the access path is based on query statement values.). As noted above, the broadest, reasonable interpretation of “runtime execution processing” includes processing that occurs as part of the execution of a program or process, such as that of Paragraph [0086].
and the production database using the established access path in performing runtime execution processing of the query statement.  See Paragraph [0054], (The database system, i.e. the production database, executes a query plan returned by the on-line phase of the method, i.e. an established access path.). The broadest, reasonable interpretation of an “established access path” within the context of query execution includes a specified, selected or otherwise determined execution plan for a query being applied to a database system, therefore query execution plan selected by the query optimization method of Fan is an established access path. 
Additionally, the broadest, reasonable interpretation of “runtime execution processing” includes processing that occurs as part of the execution of a program or process. As described above, the performing the method results in selection of an optimal query plan for executing an input query, which amounts to runtime execution processing of the method.

Regarding dependent claim 3,
As discussed above with claim 1, Fan discloses all of the limitations.
	Fan further discloses the step wherein the method includes performing by the production database a first time the query statement is received, a bind time process in which candidate access paths are generated. See Paragraph [0087], (A query plan cache storing classifiers and query execution plans generated by the query plan learner, i.e. a bind time process for generating a plurality of execution plans, i.e. access paths.).
and storing the candidate access paths in a catalog table of the production database. See FIG. 1, (Database System 102 comprising New Training Data 112 and Collected Initial Training Data 108, i.e. a catalog table of the production database.). The examiner notes that training data comprises historical queries and respective optimal query execution plans, i.e. candidate access paths as defined in Paragraph [0050].


Regarding dependent claim 4,
As discussed above with claim 1, Fan discloses all of the limitations.
	Fan further discloses the step wherein the method includes performing by the production database a first time the query statement is received, performing a bind time process in which candidate access paths are generated. See FIG. 2, (Step 206, Receiving a new input query, i.e. a first time a query is received.). See Paragraph [0087], (A query plan cache storing classifiers and query execution plans generated by the query plan learner, i.e. a bind time process for generating a plurality of execution plans, i.e. access paths.).
and storing the candidate access paths in a catalog table of the production database. See FIG. 1, (Database System 102 comprising the query plan cache 110, i.e. a catalog table of the production database.).
and wherein the establishing includes selecting an access path of the candidate access paths. See Paragraph [0112], (An optimizer selects an optimal execution plan based on the selectivities of the query parameters.).

Regarding dependent claim 5,
As discussed above with claim 1, Fan discloses all of the limitations.
	Fan further discloses the step wherein the method includes the production database responsively to receiving the query statement examining metadata of the query statement specifying an identifier of the query statement, and using the identifier to activate the predictive model out of a plurality of candidate predictive models. See Paragraph [0088], (Selectivities of predicates with predicate markers, i.e. identifier metadata of the query, are given as input to the classifier. The classifier outputs a predicted query execution plan based on the selectivities provided, i.e. the predictive model is invoked.).

Regarding independent claim 16,
	The claim is analogous to the subject matter of independent claim 1 directed to a non-transitory, computer readable medium and is rejected under similar rationale.

Regarding dependent claim 20,
	The claim is analogous to the subject matter of dependent claim 1 directed to a computer system and is rejected under similar rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (US PGPUB No. 2008/0195577; Pub. Date: Aug. 14, 2008) in view of Popescu et al. (US PGPUB No. 2013/0166480; Pub. Date: Jun. 27, 2013).
Regarding dependent claim 6,
As discussed above with claim 1, Fan discloses all of the limitations.
	Fan further discloses the step wherein the predictive model is a trained predictive model trained by machine learning. See Paragraph [0087], (Machine learning techniques are used to build a classifier, i.e. predictive models, that map parameter instances into query plans described further in Paragraph [0088].).
wherein training of the predictive model includes obtaining logging data from the production database. See FIG. 2, (Step 202, Disclosing collecting initial training data and sending said data to query plan learner, i.e. obtaining logging data corresponding to query execution plans.).
the logging data including historical statement values associated to the query statement. See Paragraph [0087], (A training point in the training dataset consists of all selectivities of each predicate with parameter markers and a chosen query execution plan, i.e. historical statement values.).
See Paragraph [0087], (Training points within the training data set consisting of all selectivities of each predicate with parameter markers and a chosen query execution plan as a label, i.e. test values based on query characteristics, i.e. logging data.). The examiner notes that while Fan does not explicitly disclose the step of “sending test values to a backup database of the production database”, Fan does disclose the use of training points derived from query statistics, i.e. test values based on logging data. Further note [0135] wherein a training set is chosen at random from a dataset while the remainder of the dataset is used for testing functions.
Fan does not disclose the step of sending test values to a backup database of the production database,
receiving return metrics from the backup database, and examining the returned metrics to provide a label dataset and applying the label dataset to the predictive model as training data to train the predictive model.
Popescu discloses the step of sending test values to a backup database of the production database. See Paragraph [0129], (An active learning module generates and stores training data in a second storage unit, i.e. sending test values to a backup database of the production database.). See Paragraph [0117], (Accuracy measures based on the training data is improved through an iterative process, i.e. the method is performed iteratively to improve data accuracy measures.). Note [0074] wherein the second storage unit, i.e. the backup database, is used to supplement the first storage unit, i.e. the production database.
receiving return metrics from the backup database, and examining the returned metrics to provide a label dataset and applying the label dataset to the predictive model as training data to train the predictive model. See Paragraph [0092], (Category scores are calculated for a point of interest term that can be used for training the classifier module, i.e. the classifier module. Training data therefore comprises a feature and value pair, i.e. a label dataset applied to the predictive model as training data to train the predictive model.). See Paragraph [0117], (Accuracy measures based on the training data are improved through an iterative process, i.e. the method is performed iteratively.).
The examiner notes that FIG. 7 of Applicant’s Drawings represent the label dataset as a table comprising pairs of historical values and labels. The method of Popescu uses a value/score pair for training a predictive model, see Paragraph [0092]. As such, the training data of Popescu is equivalent to a label dataset.
Fan and Popescu are analogous art because they are in the same field of endeavor, systems and methods for query optimization via machine learning. It would have been obvious to anyone having ordinary skill in the art before the effective filing date having Fan and Popescu before them to modify the system of Fan to include the second storage unit for training data as disclosed by Popescu. Doing so would provide enhanced efficiency by offloading the generation and analysis of performance metrics to a second data store, thereby minimizing the processing load on the first data store.

Regarding dependent claim 7,
As discussed above with claim 1, Fan discloses all of the limitations.
	Fan further discloses the step wherein the predictive model is a trained predictive model trained by machine learning. See Paragraph [0087], (Machine learning techniques are used to build a classifier, i.e. predictive models, that map parameter instances into query plans described further in Paragraph [0088].).
wherein training of the predictive model includes iteratively obtaining logging data from the production database, the logging data including historical values. See Paragraph [0088] and FIG. 2, (After step210, for a new query, the process may loop back to step 206 to start processing the new query comprising parameter markers and their related selectivities, i.e. iteratively obtaining logging data.). The examiner notes that the selectivities of Step 206 are training data, i.e. logging data. See Paragraph [0050], (Training points in the initial training data comprising a set of historical queries and their corresponding optimal execution plans, i.e. historical values.).
See Paragraph [0087], (Training points within the training data set consisting of all selectivities of each predicate with parameter markers and a chosen query execution plan as a label, i.e. test values based on query characteristics, i.e. logging data.). The examiner notes that while Fan does not disclose the step of “iteratively sending test values to a backup database of the production database”, Fan does disclose the use of training points derived from query statistics, i.e. test values based on logging data. Further note [0135] wherein a training set is chosen at random from a dataset while the remainder of the dataset is used for testing functions.
and examining the returned metrics to iteratively provide a label dataset. See Paragraph [0087], (Disclosing that training points within the training dataset consist of all selectivities of each predicate with parameter markers and a chosen query execution plan as a label, i.e. a label based on query metrics.).
and iteratively applying the label dataset to the predictive model as training data to train the predictive model. See Paragraph [0087], (The query plan learner builds a classifier using machine learning techniques based on the training data. The classifier and query execution plans are sent to the query plan cache, i.e. machine learning techniques apply the label dataset to generate a classifier and query execution plans, i.e. training the predictive model.). 
Fan does not disclose the step of iteratively sending test values to a backup database of the production database.
iteratively receiving return metrics from the backup database,
Popescu discloses the step of iteratively sending test values to a backup database of the production database. See Paragraph [0129], (An active learning module generates and stores training data in a second storage unit, i.e. sending test values to a backup database of the production database.). See Paragraph [0117], (Accuracy measures based on the training data is improved through an iterative process, i.e. the method is performed iteratively to improve data accuracy measures.). Note [0074] wherein the second storage unit, i.e. the backup database, is used to supplement the first storage unit, i.e. the production database.
iteratively receiving return metrics from the backup database, and examining the returned metrics to iteratively provide a label dataset and iteratively applying the label dataset to the predictive model as training data to train the predictive model, See Paragraph [0092], (Category scores are calculated for a point of interest term that can be used for training the classifier module, i.e. the classifier module. Training data therefore comprises a feature and value pair, i.e. a label dataset applied to the predictive model as training data to train the predictive model.). See Paragraph [0117], (Accuracy measures based on the training data are improved through an iterative process, i.e. the method is performed iteratively.).
The examiner notes that FIG. 7 of Applicant’s Drawings represent the label dataset as a table comprising pairs of historical values and labels. The method of Popescu uses a value/score pair for training a predictive model, see Paragraph [0092]. As such, the training data of Popescu is equivalent to a label dataset.
Fan and Popescu are analogous art because they are in the same field of endeavor, systems and methods for query optimization via machine learning. It would have been obvious to anyone having ordinary skill in the art before the effective filing date having Fan and Popescu before them to modify the system of Fan to include the second storage unit for training data as disclosed by Popescu. Doing so would provide enhanced efficiency by offloading the generation and analysis of performance metrics to a second data store, thereby minimizing the processing load on the first data store.


Response to Arguments
The examiner acknowledges applicant’s cancellation of claims 2, 11-15 and 17-19. The corresponding rejections have been withdrawn.
Applicant’s arguments filed 11/30/2020, with respect to claims 8-10 have been fully considered and are persuasive.  The rejection of claims under 35 USC 103 of claims 8-10 has been withdrawn. 
Upon further search and/or consideration, claims 8-10 and 21-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Applicant's arguments filed 11/30/2020  regarding the rejection of claim 1 under 35 U.S.C. 102(a)(2) have been fully considered but they are not persuasive.
Regarding independent claim 1,
	In page 6 of Applicant’s Remarks, Applicant requests clarification for the examiner’s interpretation of the following limitations:
	the production database in performing runtime execution processing of the query statement identifying one or more query statement value of the query statement. As clarified in the rejection above, FIG. 2 of Fan discloses a Step 206 wherein selectivities of each predicate with predicate markers are provided to a classifier, i.e. query statement values are identified. Note that the selectivities of each predicate with parameter markers are necessarily identified by being provided as input to the classifier, i.e. identified as query statement values.).
Additionally, FIG. 1 illustrates a system 100 for automatically determining execution plans including Database System 102, i.e. the production database is involved in the execution of the method.). The illustrated system 100 performs the method described in Paragraph [0086]. The broadest, reasonable interpretation of “runtime execution processing” includes processing that occurs as part of the execution of a program or process, such as that of Paragraph [0086].
	and the production database using the established access path in performing runtime execution processing of the query statement.
As clarified in the rejection above, Paragraph [0054] of Fan discloses that the database system executes a query plan selected by the on-line phase of the method. The broadest, reasonable interpretation of an “established access path” within the context of query execution includes a specified, selected or otherwise determined execution plan for a query being applied to a database system, therefore query execution plan selected by the query optimization method of Fan is an established access path. 
Additionally, as noted above, the broadest, reasonable interpretation of “runtime execution processing” includes processing that occurs as part of the execution of a program or process. As described above, the performing the method results in selection of an optimal query plan for executing an input query, which amounts to runtime execution processing of the method.





Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando M Mari whose telephone number is (571)272-2498.  The examiner can normally be reached on Monday-Friday 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571) 270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FMMV/Examiner, Art Unit 2159                                        
/Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159